ORDER
On May 6, 2005, we ordered a limited remand so that the district court could determine whether it believed Nicole Davis’s sentence remains appropriate now that United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), has relegated the United States Sentencing Guidelines to advisory status. See United States v. Paladino, 401 F.3d 471 (7th Cir.2005).
The district judge has replied that he would not impose the same sentence today knowing that the Guidelines are not mandatory. In Paladino, we stated, “If ... the judge states on limited remand that he would have imposed a different sentence had he known the guidelines were merely advisory, we will vacate the original sentence and remand for resentencing.” Id. at 484.
As such, we VACATE Defendant Davis’s original sentence and REMAND this matter to the district court for resentencing.